t c memo united_states tax_court ronald sylvester sullivan petitioner v commissioner of internal revenue respondent docket no 4619-18l filed date ronald sylvester sullivan pro_se scott a hovey and jeffrey e gold for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 d of the determination by the internal revenue 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar service irs or respondent to uphold the issuance of a notice_of_intent_to_levy the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for and respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that the determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declarations and exhibits see rule b petitioner resided in massachusetts when he filed his petition petitioner is a clinical professor of law at harvard law school and the faculty director of the harvard trial advocacy workshop and the harvard crimi- nal justice institute he did not file a federal_income_tax return for or irs records indicate that he likewise failed to file returns for for and the irs prepared substitutes for returns sfrs that met the re- quirements of sec_6020 the irs issued petitioner notices of deficiency for and on the basis of the sfrs both notices were sent by certified mail and addressed to him pincite commonwealth ave west newton massachusetts newton ad- dress the notice_of_deficiency for was returned to the irs as undeliverable petitioner did not petition this court with respect to either notice accord- ingly on date and date respectively the irs assessed the tax as determined for each year petitioner did not pay these liabilities upon notice_and_demand for payment on date in an effort to collect these outstanding liabilities the irs issued petitioner a notice_of_intent_to_levy and notice of your right to a hearing levy notice the levy notice was addressed to him at harvard college winthrop house mill st cambridge ma winthrop house address as of the date of that notice petitioner’s aggregate outstanding liability for and was dollar_figure the bulk of this assessed liability for appears to be attri- butable to petitioner’s sale during for dollar_figure of his former residence at the newton address petitioner timely filed form request for a collection_due_process or equivalent_hearing listing his address as the winthrop house address he 2it appears that petitioner at that time was the faculty dean formerly called the master of winthrop house a residential facility within harvard college see harvard law school faculty profiles ronald s sullivan jr https hls - harvard edu faculty directory sullivan last visited date checked the box captioned i cannot pay balance referring to the liability in particular he stated i did not nor have i ever made enough money to justify a dollar_figure 2m tax on date the irs sent petitioner a letter addressed to his winthrop house address acknowledging receipt of his hearing request the letter advised him that to be eligible for a collection alternative he would need to file federal_income_tax returns for and supply a completed form 433-a collection information statement for wage earners and self-employed individuals he did not respond to this letter and did not supply any of the requested documents the case was assigned to a settlement officer so in the irs appeals of- fice in boston massachusetts the so reviewed the administrative file con- firmed that the tax_liabilities in question had been properly assessed and verified that all other requirements of law and administrative procedure had been satisfied on date the so sent petitioner a letter--again mailed to his winthrop house address--scheduling a telephone cdp hearing for date the letter reminded petitioner that the irs could consider a collection alternative only if he became current in his federal tax obligations and supplied the requested fi- nancial information petitioner failed to call in for the scheduled hearing and pro- vided no tax returns or financial data on date the so sent petitioner a last chance letter advis- ing that if he provided no additional information within days she would make a determination on the basis of the administrative file petitioner did not respond to this letter on date having received no communication of any kind from petitioner during the previous nine weeks the so closed the case and issued a notice_of_determination sustaining the levy notice on date petitioner timely petitioned this court for redetermina- tion listing his address as the winthrop house address he stated that he dis- agreed with the irs determination because he had n o notice of appeals hearing or pre-hearing meetings he had n o notice of irs filed tax returns or opportunity to correct and it was impossible that he owed the amount de- scribed given his salary on date the parties jointly moved for a continuance of trial re- spondent took the position that petitioner had not properly preserved during the cdp hearing the issue of his underlying tax_liability for or but re- spondent expressed hope that if petitioner provided an accounting of what he be- lieved his proper tax_liabilities for those years to be the parties might be able to resolve the case without the need for trial on date we granted a continuance and directed petitioner to pro- vide to counsel for respondent on or before date a statement showing all income he received for tax_year sec_2012 and sec_2013 and the dollar amount of each deduction to which he believes he is entitled for each year petitioner supplied no documents to respondent by date on date respondent’s coun- sel notified petitioner that he intended to file a motion for summary_judgment pe- titioner stated that he would provide documents by week’s end ie by date he supplied no documents to respondent by that date or subsequently on date respondent filed a motion for summary_judgment on date we directed petitioner to file a response to the motion by septem- ber our order warned him that under rule d judgment may be en- tered against a party who fails to respond to a motion for summary_judgment he filed no response a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in genuine dispute and that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the taxpay- er’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the tax- payer’s underlying liability is not before us we review the irs decision for abuse_of_discretion only see id pincite abuse_of_discretion exists when a determina- tion is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir c underlying liability a taxpayer may raise a cdp challenge to the existence or amount of his un- derlying tax_liability if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to challenge it sec_6330 petitioner does not dispute that the notices of deficiency for and which were sent by certified mail to his newton address were properly mailed to his last_known_address sec_6212 but he contends that he did not receive either notice and the administrative record indicates that the notice for was in fact returned to the irs as undeliverable for purposes of ruling on respondent’s motion we will assume arguendo that petitioner did not receive ei- ther notice_of_deficiency see campbell v commissioner tcmemo_2019_127 at if petitioner did not receive the notices of deficiency he was entitled to dis- pute at the cdp hearing his underlying liabilities for and but this right carried with it certain obligations on his part a taxpayer is precluded from challenging his underlying liability in this court if it was not properly raised in the cdp hearing 140_tc_173 see 129_tc_107 an issue is not properly raised if the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity moriarty v commissioner tcmemo_2017_204 114_tcm_441 quoting sec_301_6330-1 q a-f3 proced admin regs aff’d wl 6th cir see obeirne v commissioner tcmemo_2018_210 at the irs determined petitioner’ sec_2012 and sec_2013 liabilities by preparing sfrs on the basis of third-party reporting when initially acknowledging his hearing request the irs invited him to submit tax returns for and stat- ing what he believed his correct_tax liabilities for those years to be he declined that invitation petitioner had further opportunities to submit evidence relevant to his un- derlying tax_liabilities before or during the cdp hearing on date the so notified him of that hearing by letter sent to his winthrop house address-- the same address he used when submitting his cdp hearing request and filing his petition with this court he declined to participate in that hearing or otherwise communicate with the so after petitioner failed to call in for the cdp hearing the so sent him a last chance letter affording him an additional two weeks to provide any information he wished her to consider again he submitted nothing because he supplied no evidence relevant to his underlying tax_liabilities despite being given multiple op- portunities to do so he did not advance a proper challenge to those liabilities at the appeals_office he is thus precluded from advancing that challenge in this court see thompson t c pincite giamelli t c pincite sec_301 f q a-f3 proced admin regs we accordingly review the so’s ac- tion for abuse_of_discretion only goza t c pincite d abuse_of_discretion in deciding whether the so abused her discretion in sustaining the proposed levy we consider whether she properly verified that the requirements of ap- plicable law or administrative procedure had been met considered any relevant 3the sfr for based as it was on third-party reporting may have in- cluded in petitioner’s taxable_income for the gross_proceeds he received from sale of his residence if so petitioner could have supplied the so with evidence that might have reduced his tax_liability for eg by establishing his cost or adjusted_basis in that property see sec_1012 but petitioner simply refused to participate in the process and supplied no evidentiary material of any sort as the faculty director of the harvard trial advocacy workshop petitioner presumably appreciated that a failure to submit evidence may have adverse consequences one of those consequences here is that he is foreclosed from disputing his underlying tax_liability for in this court issues petitioner raised and considered whether any proposed collection action balance d the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 petitioner asserts that he had n o notice of appeals hearing or pre-hearing meetings but he adduces no factual support for that assertion when requesting the cdp hearing he listed as his address the winthrop house address that re- mained his address throughout the period of appeals_office consideration be- cause he listed the winthrop house address as his address when petitioning this court the so mailed the letter scheduling the cdp hearing to his winthrop house address and she sent two other requests for information to him at that ad- dress there is no indication in the administrative record that any of these letters was returned to the irs as undeliverable petitioner raised no other relevant issues he submitted no offer of a collec- tion alternative and supplied no financial information requisite to consideration of a collection alternative he was not in compliance with his ongoing tax filing ob- ligations and the so could properly have rejected any proposed collection alterna- tive on that ground alone see hull v commissioner tcmemo_2015_86 109_tcm_1438 finding no abuse_of_discretion in any respect we will grant summary judg- ment for respondent and sustain the proposed collection action we note that peti- tioner is free to submit to the irs at any time for its consideration and possible acceptance a collection alternative in the form of an offer-in-compromise or an in- stallment agreement supported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered for respondent
